       Case 1:21-cr-00248-CCC Document 1 Filed 09/01/21 Page 1 of 5




               UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      CR. NO. 1:21-CR- 21.l~

              V.
                                              (JUDGE Conne.•           )
 OMAR TOLLINCHI-TORRES,

                   Defendant.

                                                                   · FILED
                           INDICTMENT                         HARRISBURG, PA

                                                                SEP O1 2021
THE GRAND JURY CHARGES:                                   Per ____"I\
                                                                   __"YL-
                                                                      _ _ _ __
                                                                 Deputy Clerk
                                COUNTl
                             21 U.S.C. § 846
                           (Attempt to Possess-
            with Intent to Distribute Cocaine Hydrochloride)

     On or about March 30, 2021, in Dauphin County, within the

Middle District of Pennsylvania, the defendant,

                       OMAR TOLLINCHI-TORRES,

knowingly and intentionally attempted to commit the following offense

against the United States: to knowingly and intentionally possess with

the intent to distribute 500 grams and more of a mixture and substance

containing cocaine hydrochloride, a Schedule II controlled substance, in

violation of Title 21, United States Code, Section 841(a)(l) and
         Case 1:21-cr-00248-CCC Document 1 Filed 09/01/21 Page 2 of 5




841 (b)(l)(B)(ii)(II).

      AH in violation of Title 21, United States Code, Sections 846, and

841 (b)(l)(B)(ii)(II).


THE GRAND JURY FURTHER CHARGES:

                                 COUNT2
                         18 U.S.C. § 924(c)(l)(A)
           (Use and Carry a Firearm During and in Relation to a
                        Drug Trafficking Crime)


      On or about March 30, 2021, in Dauphin County, within the

Middle District of Pennsylvania, the defendant,           -   J




                         OMAR TOLLINCHI-TORRES,

did knowingly use and carry a firearm, to wit: a Glock model 23 .40

caliber semiautomatic pistol, serial number: BDNS484, during and in ·

relation to a drug trafficking crime for which he may be prosecuted in a
                     .                       .
court of the United States, to wit: the attempted possession with the

intent to distribute cocaine, a violation of Title 21, United States Code,

Section 846.

      All :in violation of Title 18, United States Code, Section

924(c)(l)(A).

                                      2
            Case 1:21-cr-00248-CCC Document 1 Filed 09/01/21 Page 3 of 5




 THE GRAND JURY FURTHER FINDS PROBABLE CAUSE:


                             FORFEITURE ALLEGATION

       1.       The allegations contained in Counts 1 and 2 of this

 Indictment are hereby re-alleged and incQrporated by reference for the

 purpose of alleging forfeitures pursuant to Title 21, United States Code,

 Section 853; Title 18, United States Code, Section 924(d); and Title 28,

 United States Code, Section 246l(c).

       2.       Upon conviction of the offenses in violation of Title 21,

 United States Code, Section 846 and Title 18, United States Code,

 Sections 924(c)(l)(A) as set forth in Counts 1 and 2 of this Indictment,

 the defendant,

                             OMAR TOLLINCHI-TORRES,


 shall forfeit to the United States pursuant to Title 21, United States

 Code, Section 853; Title 18, United States Code, Section 924(d); and
                     '   )


 Title 28, United States Code, Section 2461(c), any property constituting,

 or derived from, any proceeds obtained, directly or indirectly, as the

. result of such offenses; any property used, or intended to be used, in any


                                         3
                Case 1:21-cr-00248-CCC Document 1 Filed 09/01/21 Page 4 of 5



                                    I


     manner or part, to commit, or to facilitate the commission of, the

     offenses; and any firearms and ammunition involved in the commission

     of the offenses. The property to be forfeited includes, but is not limited
            '.
     to, the following:

                   a.     a Glock model 23 .40 caliber semiautomatic pistol,

                          serial number: BDNS484;

           3.      If any of the property des,cribed above, as a result of any act

     .or omission of the defendant:

                   a.     cannot be located upon the exercise of due diligence;

-~
'                  b.     J.ias been transferred or sold to, or deposited with, a
                          third party;

                   c.     has been placed beyond the jurisdiction of the court;
                                                                   '   /




                   d.   , has been substantially diminished in value; or

                   e.     has been commingled with other property which cannot
                          be divided without difficulty,

     the United States of America shall be entitled to forfeiture of substitute~

     property pursuant to Title 21, United States Code, Section 853(p), as

     incorporated by Title 28, United States Code, Section 2461 (c).




                                              4
       Case 1:21-cr-00248-CCC Document 1 Filed 09/01/21 Page 5 of 5




     All pursuant to Title 18, United States Code, Section 924(d), Title
                       (
                      I


28, United States Code, Section 24~1(c), and Title 21, United States

Code, Section 853.



                                        A TRUE BILL,



BRUCE D. BRANDLER
Acting United States Attorney           FOREPERSON


PAU!lfidf:!:ffJ .
Assistant United States Attorney
                                        Date




                           \




                                    5
